PER CURIAM HEADING








NO. 12-06-00022-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          APPEAL
FROM THE 
 
IN THE INTEREST OF
E.K.S. 
AND C.D.S., CHILDREN               §          COUNTY COURT AT LAW OF
 
 
§          SMITH
COUNTY, TEXAS
 



















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for Appellant’s failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.3.
            Appellant’s
docketing statement was due to have been filed at the time the appeal was
perfected, i.e., January 23, 2006.  See
Tex. R. App. P. 32.1.  On January 24, 2006, this Court notified
Appellant that he should file a docketing statement immediately if he had not
already done so.  However, Appellant
failed to file a docketing statement.
            On February
7, 2006, this Court issued a second notice advising Appellant that the
docketing statement was past due and giving him until February 17, 2006 to
comply with Rule 32.1.  The notice
further provided that failure to comply with this second notice would result in
the appeal being presented for dismissal in accordance with Rule 42.3.  The deadline for filing the docketing
statement under this second notice has now passed, and Appellant has not filed
the docketing statement as required by Rule 32.1 and the Court’s notices.  
            Because
Appellant has failed, after notice, to comply with Rules 25.1(e) and 32.1, the
appeal is dismissed.  See
Tex. R. App. P.  42.3(c).
Opinion delivered February 28, 2006.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.
 
(PUBLISH)